DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01 March 2021 has been entered. Claims 1, 4, 5, and 11 have been amended, support for which can at least be found in the Specification [0038-0044] and Drawings as filed 08/15/2019. 
The previous 35 USC 112(b) rejection of claim 4 as specifically stated within the Office action dated 01 December 2020 (regarding the indefiniteness of the phraseology “…formed into a plurality of columns” has been overcome; however, a new 35 USC 112(b) rejection of amended claim 4 is posed below within this Office action. 
Claims 2-3 have been cancelled. Claims 1 and 4-11 remain pending and are examined on their merits within this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the plurality of the slit shape cutouts each being open on both side of the side surfaces of the lead wire fixing part in the direction of width of the lead wire fixing part” which renders the limitation of claim 4 indefinite. (Examiner notes that “both side the side surfaces” is likely a typographical error which is intended as “both sides of…” – regardless of this minor informality, the claim is indefinite for the below-stated reasons.) 
Specifically, it is unclear what is meant by the phrase “each being open on both side[s] of the side surfaces.” If “each” cutout were to be “open…on both side[s]”, then each cutout would extend through the full width of the fixing part and render the fixing part unattached to the bus bar. 
To the Examiner’s best understanding, claim 4 is likely meant to describe embodiments of the invention as shown in Figures 8-10. To promote compact prosecution, claim 4 will be examined in light of such an understanding. If this understanding is correct, the following is a suggestion of how claim 4 could be rewritten to overcome this 35 USC 112(b) indefiniteness issue:
 “The battery system according to claim 1, wherein at least one of the plurality of the slit shape cutouts is open on one side of the side surfaces of the lead wire fixing part in the direction of width of the lead wire fixing part, and at least another of the plurality of the slit shape cutouts is open on an other side of the side surfaces of the lead wire fixing part in the direction of width of the lead wire fixing part.”

Claim 11 recites the limitations: “the through part”, “the second surface”, and “the lock piece” in the last clause of claim 11.  There is insufficient antecedent basis for these limitations in the claim. Examiner notes that claim 11 is an independent claim, not depended on claim 1 wherein at least two of these elements were introduced. This rejection could be overcome by changing the introduction of each of these elements back to “a” instead of “the”. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al. (JP 2007-335113 A, as cited in the IDS dated 30 August 2019 and Office action dated 12/01/2020, with citations herein to the translation provided with the IDS) .
Regarding claim 11, Yamauchi teaches a bus bar for electrically coupling with each other electrode terminals of battery cells (electrode tab 12, capable of current flow, including base portion 21 in a bar shape, Yamauchi [0032-0034], Fig. 2), the bus bar comprising:
a bus bar main body (base portion 21 of electrode tab 12/12”, Yamauchi [0028, 0032-0034], Fig. 2) including a plurality of terminal coupling parts configured to be coupled with the electrode terminals electrode tab 12, capable of current flow Yamauchi [0032-0034], Fig. 2, connected to terminals of battery cells 11, Fig. 4); and 
a lead wire fixing part integrally connected to the bus bar main body, the lead wire fixing part being configured to be fixed with a lead wire used for voltage detection (extending potion 22/22” in Yamauchi Figs. 2-5; an exemplary shape is shown in Fig. 3 with width being the intermediate dimension compared to thickness or length – i.e., into the plane of Fig. 3, see annotation below), the lead wire fixing part being fixed with the lead wire (extending portion 22/22” for connecting wire 16, Yamauchi [0035, 0041]), wherein 
the bus bar further includes, on a first surface, (flat portion 27a”, Yamauchi [0041], Fig. 3), a coupling region electrically coupled with the lead wire (soldering point of wire 16 to flat surface 27/27”, Yamauchi [0041]), and, 
away from the coupling region, on the lead wire fixing part, a lock connection part configured to lock and connect the lead wire (convex extension portion 26/26”, Yamauchi [0037, 0041], Figs. 
in the lock connection part, [a] through part (through-holes 25 in extending portion 22”, Yamauchi [0043], Fig. 3), is configured to dispose the lead wire from [a] second surface of [a] lock piece (bottom surface of lock piece 26”, Yamauchi Fig. 3) opposite to the first surface of the bus bar (see annotation below of Yamauchi Fig. 3) and to pass through the lead wire fixing part (wire 16 passed through 25 per Yamauchi [0043]).

    PNG
    media_image1.png
    506
    684
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-7 is/are rejected, and Claim 11 is alternately rejected, under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (JP 2007-335113 A, as cited in the IDS dated 30 August 2019 and Office action dated 12/01/2020, with citations herein to the translation provided with the IDS) in view of Rucker et al. (US 2006/0195117 A1).
Regarding claim 1, Yamauchi discloses a battery system comprising: 
a battery stack (battery pack 1, Yamauchi Figs. 1 and 4) formed by stacking a plurality of battery cells (battery cells 11, Yamauchi Figs. 1 and 4) each including positive and negative electrode terminals (positive, negative terminals of cells 11, Yamauchi [0034]); 
a bus bar coupling with each other the electrode terminals of the plurality of battery cells (electrode tab 12, capable of current flow, including base portion 21 in a bar shape, Yamauchi [0032-0034], Fig. 2);
a lead wire (wire 16, Yamauchi [0035]) used for voltage detection (voltage measuring circuit including wire 16, Yamauchi [0030-0031]) and electrically coupled to the bus bar (soldering point of wire 16 to flat surface 27/27”, Yamauchi [0041]); and 
a voltage detection circuit configured to detect a voltage of each of the battery cells via the lead wire (circuit for measuring voltage of battery cell on circuit board 13 connected to connector 14 via wire 16, Yamauchi [0030-0031]), 
wherein the bus bar includes 
a bus bar main body (base portion 21 of electrode tab 12/12”, Yamauchi [0028, 0032-0034], Fig. 2) including a plurality of terminal coupling parts respectively coupled with the electrode terminals (electrode tab 12, capable of current flow Yamauchi [0032-0034], Fig. 2, connected to terminals of battery cells 11, Fig. 4), and 
a lead wire fixing part integrally connected to the bus bar main body and having a band shape having a predetermined width (extending potion 22/22” in Yamauchi Figs. 2-5; an exemplary shape is shown in Fig. 3 with width being the intermediate dimension compared to thickness or length – i.e., into the plane of Fig. 3, see annotation above), the lead wire fixing part being fixed with the lead wire (extending portion 22/22” for connecting wire 16, Yamauchi [0035, 0041]), 
the bus bar further includes, 
on a first surface, (flat portion 27a”, Yamauchi [0041], Fig. 3), a coupling region electrically coupled with the lead wire (soldering point of wire 16 to flat surface 27/27”, Yamauchi [0041]), and, 
away from the coupling region, on the lead wire fixing part, a lock connection part locking and connecting the lead wire (convex extension portion 26/26”, Yamauchi [0037, 0041], Figs. 2-5, shown occupying a different space and pointing in a geometrically 
the lock connection part includes a through part passing through the lead wire fixing part (through-holes 25 in extending portion 22”, Yamauchi [0043], Fig. 3).

Yamauchi fails to teach the through part having a plurality of slit shape cutouts being open on at least one of side surfaces of the lead wire fixing part in the direction of width of the lead wire fixing part and a lock piece having a second surface opposite to the first surface and disposed between the plurality of slit shape cutouts, and in the through part, the lead wire is disposed at least from the second surface of the lock piece, to the first surface of the bus bar.

Rucker is analogous art to the instant invention since Rucker is pertinent to a particular problem with which Applicant was concerned (see MPEP 2141.01(a)(I)). Applicant seeks to securely hold a lead wire which is attached to a bus bar and prevent movement of the wire via fixing and locking parts (see instant Specification [0005, 0008-0011] on pages 2-5, filed 08/15/2019).  Rucker provides a solution for securely holding and preventing movement of a wire (Rucker Abstract and [0079-0084]). Rucker teaches that such can be accomplished with a Guide Wire Holder (Rucker Figs. 9-14 and [0079-0084]) having: 
a wire fixing part (upward/outward extension portions of Rucker Figs. 9-14) integrally connected to the main body (base of holders in Rucker Figs. 9-14) and having a band shape having a predetermined width (band shape shown in Rucker Figs. 9-4; width analogous to that of Yamauchi as defined above), 
the wire fixing part being fixed with a wire (wire 134 as shown Rucker Figs. 1 and 29, which would also be woven through holder embodiments of Rucker Figs. 9-14 as explained in Rucker [0079-0084]), 
the [guide wire holder] further includes, on a first surface, a coupling region coupled with the wire, and, away from the coupling region, on the wire fixing part, a lock connection part locking and connecting the lead wire (see annotation below of Rucker Fig. 13 with these portions analogously defined to those shown in instant Fig. 4), 

    PNG
    media_image2.png
    766
    911
    media_image2.png
    Greyscale

the lock connection part includes a through part passing through the wire fixing part, the through part having a plurality of slit shape cutouts being open on at least one of side surfaces of the lead wire fixing part in the direction of width of the lead wire fixing part (cutouts 1306 and 1308 in Rucker [0083] and Fig. 13, for example), 
and a lock piece having a second surface opposite to the first surface and disposed between the plurality of slit shape cutouts (solid portions between cutouts, Rucker Fig. 13), and
in the through part, the wire is disposed at least from the second surface of the lock piece, to the first surface of the [guide wire holder] (wire is threaded through cut outs of Rucker Rigs. 9-14 per [0079-0084], similar to the threading shown in Rucker Fig. 29).

	It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the lock connection part and through part disclosed by Yamauchi to have, instead of through-holes, the slit shape cutouts in the same configuration as those taught by Rucker with the motivation of being able to weave the wire between the cut outs to restrict movement of the wire (see Rucker [0079]). Alternately, the simple substitution of one known element for another (i.e., the lock connection and through parts taught by Rucker for those taught by Yamauchi) is likely to be obvious when predictable results are achieved; see MPEP 2143(B). Thus, all limitations of instant claims 1 are rendered obvious over Yamauchi as modified by Rucker.

	Regarding claim 11, it was explained above that Yamauchi anticipates every limitation of claim 11. Assuming, arguendo, that Yamauchi fails to anticipate all features of claim 11 – as is Applicant’s position per page 6, paragraph 3, of the Remarks filed 03/01/2021 – without acquiescing to such a position, Examiner alternately rejects claim 11 as unpatentable over Yamauchi in view of Rucker to further promote compact prosecution.
	Yamauchi discloses limitations of claim 11 as cited within the 35 USC 102 section above.
Rucker also teaches that “in the lock connection part (part shown in annotated Rucker Fig. 13 above, described in relation to holding/locking a threaded-through wire per Rucker [0079-0083]), [a] through part (cutouts shown in Rucker Figs. 9-14), is configured to dispose the lead wire from [a] second surface of [a] lock piece (“dispose…from…to” is read on by threading of the wire through cutouts as 
For at least the reasons cited above regarding claim 1, it would analogously have been obvious to modify the lock connection part and through part of Yamauchi with those taught by Rucker to prevent movement of the wire (see Rucker Abstract and [0079]). Additionally, the simple substitution of the lock piece and through part taught by Rucker for those taught by Yamauchi is within the ambit of one with ordinary skill in the art and would yield predictable, obvious results of securely holding the wire. See MPEP 2143(B) and the analogous rejection of these features in regards to claim 1 above. 
Therefore, all limitations of instant claim 11 are anticipated by Yamauchi or at least rendered obvious over Yamauchi as modified by Rucker.

Regarding claim 4, modified Yamauchi teaches the limitations of claim 1 above and teaches the plurality of the slit shape cutouts each being open on both side of the side surfaces of the lead wire fixing part in the direction of width of the lead wire fixing part (Rucker Figs. 9-14 show slit-shaped cutouts on both sides of the band-shaped wire fixing part in the width direction thereof – note: see 35 USC 112(b) Rejection of claim 1 above for further details on how this claim is understood).
Regarding claim 5, modified Yamauchi teaches the limitations of claim 1 above and teaches the through part has a projection projecting to reduce an opening area of the slit shape cutout (see embodiment in Rucker Fig. 13, with projections at receiving slot 1312 which reduce the area of slit-shaped cutout 1310 compared to that of slit-shaped cutouts 1306/1308).
Regarding claim 6, modified Yamauchi teaches the limitations of claim 1 above and teaches the bus bar main body has a flat plate shape (base portion 21 of bus bar 12/12” with a planar shape, Yamauchi [0033-0034], Figs. 2-4), and the lead wire fixing part is a projection piece projecting from the bus bar main body (extending portions 22/22” from body 21, Yamauchi [0033-0041], Figs. 2-4).

Regarding claim 7, modified Yamauchi teaches the limitations of claim 1 above and teaches that the lead wire includes 
a core wire having conductivity (in Figs. 4-5 and 8, Yamauchi lead wire 16 appears to inherently possess a core wire; wire 16 has conductive properties since it is connected to a circuit for measuring voltage of battery cell per Yamauchi [0030-0031]), and 
a coating part (Yamauchi Figs. 4-5 and 8 show a coating exterior on wire 16 separate from the core; from these figures, Yamauchi lead wire 16 appears to inherently possess a coating part) obtained by allowing the core wire to undergo insulating coating, and 
the lead wire is locked onto the lock connection part via the coating part (Yamauchi Figs. 4-5 and 8 show a coating exterior on wire 16 separate from the core, with the exterior coating touching through-part 25 of Yamauchi which has been modified as regarding claim 1 to be the through-part of Rucker, including lock connection part as shown in annotated Rucker Fig. 13 above – Rucker [0083] explains wire threading through the cutouts making up the lock connection part, which the outer coating of the lead wire would touch and thus “lock onto”). 

Note that “a coating part obtained by allowing the core wire to undergo insulating coating” is a product-by-process limitation which imparts an implied structure of a core wire having an insulating coating part. The Yamauchi prior art reference reads on this limitation since it appears to inherently possess a wire with both an inner core and an insulating coating (shown in Yamauchi Figs. 4-5 and 8 as the structure of wire 16). See also MPEP 2113 regarding product-by-process claim limitations.

Claim 7 is alternately rejected, and Claim 10 is rejected, under 35 U.S.C. 103 as being unpatentable over Yamauchi and Rucker as applied to claim 1 above, and further in view of Ohta et al. (US 2004/0087192 A1) .
Regarding claim 7, modified Yamauchi has been shown to render obvious all limitations of claim 7, and it was that “a coating part obtained by allowing the core wire to undergo insulating coating” is a product-by-process limitation which imparts an implied structure of a core wire having an insulating coating part. The modified Yamauchi prior art reference reads on this limitation since it appears to inherently possess a wire with both an inner core and an insulating coating (shown in Figs. 4-5 and 8 as the structure of wire 16). See also MPEP 2113 regarding product-by-process claim limitations.
Assuming, arguendo, that the claim 7 limitation – of the lead wire including a core wire having conductivity and a coating – are not inherently possessed in Yamauchi, Ohta (which is analogous in the art of wiring electronic devices to bus bars) teaches a harness 17 having core wire 18 made of copper and insulating jacket 19, with the core wire welded to bus bar 14 (Ohta [0036, 0040, 0044-0045], Fig. 2). Ohta teaches the that insulation of the core wire from the electric device housing is beneficial in both high and low temperature operations of the electrical device and that the harness comprising a copper core and insulation is useful for connection from the electrical device to the outside thereof (Ohta [0003, 0036-0037, 0040]). Note that “a coating part obtained by allowing the core wire to undergo insulating coating” is a product-by-process limitation which imparts an implied structure of a core wire having an insulating coating part. The Ohta prior art reference reads on this limitation since it teaches a core wire (Ohta 18) with an insulating coating (Ohta 19). See also MPEP 2113 regarding product-by-process claim limitations.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the lead wire taught by Yamauchi to include both a copper core wire and an insulation coating as taught by Ohta with the motivation of achieving the benefit of connecting the lead wire from the 

Regarding claim 10, Yamauchi discloses the limitations of claim 1 above but fails to teach that the coupling region serves as a region coupled with, through welding, the lead wire made of copper. Yamauchi does teach the coupling method of soldering wire 16 to flat portion 27 (Yamauchi [0037]). 
Ohta, which is analogous in the art of wiring electronic devices to bus bars, teaches a harness 17 having core wire 18 made of copper and insulating jacket 19, with the core wire core wire 18 inserted into bore 14a and welded to bus bar 14 (Ohta [0036, 0040, 0044-0045], Figs. 2 and 3A). Ohta teaches the that insulation of the core wire from the electric device housing is beneficial in both high and low temperature operations of the electrical device, that the harness comprising a copper core and insulation is useful for connection from the electrical device to the outside thereof, and that welding a copper core wire to a conductive bus bar is beneficial for conducting a large current (Ohta [0003, 0036-0037, 0040]). 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the lead wire taught by Yamauchi to include copper as the material of construction as taught by Ohta and to modify the coupling method (soldering) of Yamauchi with the known method of welding taught by Ohta, both with the motivation of achieving the benefit of being able to conduct a large current from the exterior to the interior of an electric device at high or low temperatures. 
Thus, the limitation of instant claim 10 is rendered obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi and Rucker as applied to claim 1 above, and further in view of Shimoda et al. (US 2019/0189996 A1)
Regarding claim 9, modified Yamauchi teaches the limitations of claim 1 above but fails to teach that the bus bar main body is made of aluminum. Yamauchi does teach that the bus bar (electrode tab 12) is made of a conductive material such as copper (Yamauchi [0033]). 
Shimoda, which is analogous in the art of electrode wiring modules, also teaches a bus bar plate made of conductive metal such as copper of aluminum (Shimoda [0046]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc. and MPEP § 2143(B). A person having ordinary skill in the art would find it obvious to use simple substitution of one conductive metal for another – i.e., aluminum taught by Shimoda substituted for copper taught by Yamauchi – for the bus bar material to yield the predictable result of forming a conductive bus bar. 
Thus, the limitation of instant claim 9 is rendered obvious.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi and Rucker as applied to claim 1 above, and further in view of Shimoda et al. (US 2019/0189996 A1) and Ohta et al. (US 2004/0087192 A1).
Regarding claim 8, modified Yamauchi teaches the limitations of claim 1 above but fails to teach that the bus bar main body and the lead wire are made of metals different in kind from each other. Yamauchi does teach that the bus bar (electrode tab 12) is made of a conductive material such as copper (Yamauchi [0033]). 
Shimoda, which is analogous in the art of electrode wiring modules, also teaches a bus bar plate made of conductive metal such as copper or aluminum (Shimoda [0046]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc. and MPEP § 2143(B). A person having ordinary skill in the art would find it obvious to use simple substitution of one conductive metal for another – i.e., aluminum taught by 
Ohta, which is analogous in the art of wiring electronic devices to bus bars, teaches a metal wire rod 18 made of copper, connecting a bus bar 14 within an electric device to the exterior thereof, for conducting a large current supplied to an electric device (Ohta [0036-0037]). It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the wire 16 of Yamauchi with the copper material of construction taught by Ohta with the motivation of achieving the benefit of handing a large current. 
Thus, modified Yamauchi (with the aluminum bus bar main body taught by Shimoda and the copper lead wire taught by Ohta) renders obvious the limitations of instant claim 8.


Response to Arguments
Applicant’s arguments with respect to claim 1, on pages 5-8 of the Remarks filed 03/01/2021 – specifically directed to the slit shape of the cutouts of the through part and the position of the lock piece between such – have been considered but are moot because the new ground of rejection does not rely on a previous combination of prior art teachings. The 35 USC 102 rejection of claim 1 from the Office action dated 12/01/2021 has been withdrawn, but a new 35 USC 103 rejection of claim 1 has been posed above within this Office action. Specifically, Applicant’s argument against the deficiencies of Yamauchi is moot since a new search was conducted (as necessitated by the amended scope of independent claim 1), and a new teaching reference (Rucker) has been applied to quell any deficiencies of Yamauchi in regards to claim 1.
Applicant’s arguments with respect to claim 11 (on page 6 of the Remarks filed 03/01/2021) have been fully considered but are not persuasive. Please see the anticipation-type rejection of claim 
Applicant’s arguments with respect to dependent claims 2 and 5-10 on pages 5 and 9 of the Remarks filed 03/01/2021 have been considered but are moot  because the new ground of rejection does not rely on a previous combination of prior art teachings. Specifically, Applicant’s argument against the deficiencies of Yamauchi (and in combination with teaching references Ohta and Shimoda) is moot since a new search was conducted as necessitated by the amended of independent claim 1, and a new teaching reference (Rucker) has been applied to quell any deficiencies of Yamauchi in regards to claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721